Citation Nr: 0935598	
Decision Date: 09/21/09    Archive Date: 10/02/09

DOCKET NO.  03-13 503	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
DC


THE ISSUES

1.  Entitlement to service connection for migraine headaches.

2.  Entitlement to an increased evaluation for status post 
osteotomy, left foot, depressed second metatarsal with a corn 
in excess of 10 percent prior to November 11, 2004, and in 
excess of 20 percent as of February 1, 2005.

3.  Entitlement to an increased evaluation for right foot 
hallux valgus, status post arthroplasties, currently 
evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Michael D.J. Eisenberg, 
Attorney-at-Law


ATTORNEY FOR THE BOARD

S. Layton, Associate Counsel
INTRODUCTION

The Veteran served on active duty from July 1979 to August 
1984.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Washington, 
D.C., issued in April 2002.  A hearing was held before a 
Veterans Law Judge in June 2004.  In June 2005, the claim was 
remanded to the RO via the Appeals Management Center (AMC).  
After the RO completed the requested development, the appeal 
returned to the Board.  In a February 2007 decision, the 
Board denied the appeal.  The Veteran appealed the Board 
decision to United States Court of Appeals for Veterans 
Claims (Court).  In a single-judge decision issued in 
April 2009, the Court affirmed in part and set aside in part 
the February 2007 Board decision.  The appeal has now 
returned to the Board.

The Veterans Law Judge that conducted the Veteran's hearing 
is no longer at the Board.  The Veteran has been contacted 
and informed that she could have another hearing.  She 
declined to have another hearing.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Headaches

In the June 2005 remand instructions, the Board asked the RO 
to give the Veteran a VA examination to be conducted by a 
neurologist to determine the etiology and severity of the 
Veteran's headaches.  The examiner was requested to indicate 
whether the headaches were separate from the service-
connected fibromyalgia, related to the Veteran's period of 
service, or caused or aggravated by the service-connected 
sarcoidosis, to include any medicines she takes for treatment 
of her service connected disorders.

The requested examination was completed in August 2005.  The 
examination report states that the Veteran's headaches were 
complicated by multiple medications that were used for other 
conditions as well as steroid treatment for the Veteran's 
pulmonary sarcoidosis.  The examiner then stated that there 
was no clear association of sarcoidosis with the onset or 
severity of the Veteran's migraine headaches, and the 
examiner concluded that there was no clear association 
between the Veteran's headaches and sarcoidosis.

In the April 2009 Court decision, the Court held that the 
Board failed to ensure compliance with the June 2005 remand 
decision, as the August 2005 VA examination did not clearly 
address the theory that the medications the Veteran took to 
treat her service-connected disorders aggravated her 
headaches.  In Stegall v. West, 11 Vet. App. 268, 271 (1998), 
the Court held that a Remand by the Board confers upon the 
Veteran or other claimant, as a matter of law, the right to 
compliance with the Board's Remand order.  Moreover, the 
Court further held that the Board itself errs when it fails 
to ensure compliance with the terms of its Remand.  Id.

Consequently, additional remand is required for clarification 
regarding the question of aggravation.

Left and Right Foot Disorders
In the April 2009 Court decision, the Court noted that 
evidence of record could raise a question as to the 
applicability of an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) (2008).  As the claims are being remanded for 
other reasons, the Veteran should be afforded proper notice 
regarding what the evidence needs to show to entitle the 
Veteran to an extraschedular evaluation.

The Board observes that the last examination that the Veteran 
has received for compensation and pension purposes for her 
feet was administered in August 2005.  The Court has held 
that where an increase in the level of a service-connected 
disability is at issue, the primary concern is the present 
level of disability.  Francisco v. Brown, 7 Vet.App. 55 
(1994).  As over four years have passed since the Veteran's 
left and right foot disorders have been evaluated by a VA 
examiner, the Board finds that the Veteran should be afforded 
a new VA examination to determine the present level of 
disability.

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO must review the claims 
file and ensure that all notification 
and development action required by the 
VCAA is completed.  In particular, the 
AMC/RO should ensure that the 
notification requirements and 
development procedures contained in 38 
U.S.C.A. §§ 5103, 5103A (West Supp. 
2002) and 38 C.F.R. § 3.159 (2008) are 
fully complied with and satisfied.

Specifically, this notification to the 
Veteran should include an explanation to 
the Veteran as to the information or 
evidence needed to substantiate a claim 
for an extraschedular rating under 38 
C.F.R. § 3.321(b) for her service-
connected left and right foot disorders 
and an explanation as to the information 
and evidence needed establish an effective 
date for an extraschedular rating.

After the Veteran has been given notice as 
required by 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b), she should be given 
the opportunity to respond.

2.  The AMC/RO should contact the Veteran 
obtain the names, addresses and 
approximate dates of treatment of all 
medical care providers, VA and non-VA who 
treated the Veteran for headaches and her 
left and right foot disorders since 
August 2008.  After the Veteran has signed 
the appropriate releases, those records 
should be obtained and associated with the 
claims folder.  All attempts to procure 
records should be documented in the file.  
If the AMC/RO cannot obtain records 
identified by the Veteran, a notation to 
that effect should be inserted in the 
file.  The Veteran and her representative 
are to be notified of unsuccessful efforts 
in this regard, in order to allow the 
Veteran the opportunity to obtain and 
submit those records for VA review.

3.  The claims folder should be 
referred to the medical provider who 
conducted the VA examination for 
headaches in August 2005.  Following 
review of the claims folder, the 
medical provider is requested to 
provide an opinion as to whether it is 
as least as likely as not (50 percent 
probability or greater) that the 
medications the Veteran takes for her 
service-connected disorders aggravate 
the Veteran's headaches.  If it is 
determined that the medications the 
Veteran takes to treat her service-
connected disorders have worsened her 
headaches, the medical provider, if 
possible, should quantify the degree to 
which the medications have worsened the 
Veteran's headaches beyond their normal 
progression.  If quantifying the effect 
is not possible, the physician should 
so state.

If the medical provider who conducted 
the August 2005 VA examination is not 
available, the claims folder should be 
referred to another qualified medical 
provider for the requested opinion.

Adequate reasons and bases for any opinion 
rendered must be provided.

4.  The Veteran should be scheduled for an 
appropriate VA orthopedic examination for 
her left and right foot disorders.  All 
indicated tests and studies are to be 
performed.  Prior to the examination, the 
claims folder must be made available to the 
physician for review of the case.  A 
notation to the effect that this record 
review took place should be included in the 
report of the physician.  

The examination must be conducted following 
the protocol in VA's Disability Examination 
Worksheet for Feet, revised on May 1, 2007.  

Based on a review of the claims folder, 
examination of the Veteran's feet, and 
applying sound medical principles, the 
physician should comment on whether the 
Veteran's service-connected feet 
disabilities present an exceptional or 
unusual disability picture with such 
related factors as marked interference 
with employment or frequent periods of 
hospitalization.  All examination 
findings, along with the complete 
rationale for all opinions expressed, 
should be set forth in the examination 
reports.

5.  The Veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address where 
the notice was sent must be associated 
with the claims folder.  The Veteran is to 
be advised that failure to report for a 
scheduled VA examination without good 
cause shown may have adverse effects on 
her claim.

6.  After completion of the above and any 
additional development deemed necessary, 
any issue remaining on appeal should be 
reviewed with consideration of all 
applicable laws and regulations to include 
consideration of the applicability of an 
extraschedular rating under 38 C.F.R. 
§ 3.321(b).  If any benefit sought remains 
denied, the Veteran should be furnished an 
appropriate supplemental statement of the 
case and be afforded the opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

